TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2020



                                      NO. 03-19-00496-CV


                                 Richard Bartholomew, Appellant

                                               v.

      US Bank National Association, as Indenture Trustee, for the CIM Trust 2016-3,
                   Mortgage-Backed Notes, Series 2016-3, Appellee




         APPEAL FROM THE COUNTY COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgments signed by the trial court on June 28, 2019. Having

reviewed the record, the Court holds that Richard Bartholomew has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.